DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
a)	It is unclear in lines 3-4 of claim 1, whether the limitation of “a transmittance of more than 50% in a wavelength range of 400 to 700 nm” means that at least one wavelength transmittance in the wavelength range is more than 50%, or that wavelength transmittance over the entire range is more than 50%.
b)	It is unclear in lines 10-14 of claim 1, whether the limitation of “[min{R(450)/P(450), R(550)/P(550), R(650)/P(650)}]/ “[max{R(450)/P(450), R(550)/P(550), R(650)/P(650)}]” of Formula (A), means that at least one member of a Markush group of R(450)/P(450), R(550)/P(550), R(650)/P(650) ratios, is required to satisfy the min/max requirement of Formula (A), or that all of the ratios R(450)/P(450), R(550)/P(550) and R(650)/P(650) of Formula (A), are required to satisfy the min/max requirement of Formula (A)?

Are the conditions different for the minimum and maximum values? 
d)	It is unclear in lines 2-3 of claim 2, what is meant by the limitation of “R(550)/P(550) corresponds to neither min{R(450)/P(450), R(550)/P(550), R(650)/P(650)} nor max{R(450)/P(450), R(550)/P(550), R(650)/P(650)}”.   
Does it mean that when not qualified by the term “min”  or the term “max” that the ratio R(λ)/P(λ)  is not measured under both a condition unique to min{R(450)/P(450), R(550)/P(550), R(650)/P(650)} and a condition unique to max{R(450)/P(450), R(550)/P(550), R(650)/P(650)}, of Formula (A)?  
If that is the case, then under what different condition is the ratio R(550)/P(550) measured?  
Furthermore, how does this limitation limit parent claim 1 upon which the claim 2 depends?
e)	It is unclear in lines 3-5 of claims 3 and 11, what is meant by the limitation of “R(450)/P(450) corresponds to min{R(450)/P(450), R(550)/P(550), R(650)/P(650)} and R(650)/P(650) corresponds to max{R(450)/P(450), R(550)/P(550), R(650)/P(650)}”.
Does it mean that when not qualified by the term “min”  or the term “max”, that both R(450)/P(450) and R(650)/P(650) are not measured under both a condition unique to min{R(450)/P(450), R(550)/P(550), R(650)/P(650)} and a condition unique to max{R(450)/P(450), R(550)/P(550), R(650)/P(650)}, of Formula (A)?  
If that is the case, then under what different conditions are the ratios R(450)/P(450) and R(650)/P(650) measured?  

f)	It is unclear in lines 2-3 of claims 4, 12 and 19, what is meant by the limitation of “has a maximum value of the degrees of polarization at 555 to 700 nm and satisfies P(450) < P(550)”.  
Does it mean that all the degrees of polarization P(λ) within the wavelength spectrum of 555 nm to 700 nm, are at a single maximum value? 
Under what condition is this maximum value measured?  
Is this condition the same as the condition under which the max P(λ) of the max ratio R(λ)/P(λ) of Formula (A), is measured in parent claim 1?
In addition, under what conditions are the P(450) and the P(550) measured?  
Are the conditions any different from the conditions in parent claim 1 upon which the claims 4,12 and 19 depend, from the conditions in the intermediate claim 2 upon which said claim 12 depends, and from the conditions in the intermediate claim 3 upon which said claim 19 depends?
Furthermore, how does this limitation limit parent claim 1 upon which the claims 4, 12 and 19 depend, the intermediate claim 2 upon which said claim 12 depends, and the intermediate claim 3 upon which claim 19 depends?
Clarification and/or amendment with relevant citation(s) from the specification are required.  Claims 2-20 depend on claim 1.  Claims 11-18 depend on claim 2.  Claims 19-20 depend on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
US 2018/0004017 teaches that a light absorption anisotropic film using a composition including a dichroic substance ([0280]) desirably has a transmittance of greater than 50% in a wavelength range of 400 to 700 nm (550 nm [0281], 57.4%, No. 1, Table 1 [0283]), and a degree of polarization (P(550) of 39.8% (No. 1, Table 1 [0283]).  
US 2001/0033135 teaches that a reflective metal electrode desirably has a reflectance R(λ) of 80% in a wavelength range of 400 to 700 nm ([0104]). 













If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782